As filed with the Securities and Exchange Commission on January 2, 2014. Registration No. 333-86329 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVEAMENDMENT NO. 1 TO THE FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROVIDENT COMMUNITY BANCSHARES, INC. (formerly Union Financial Bancshares, Inc.) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 57-1001177 (I.R.S. Employer Identification Number) 2700 Celanese Road Rock Hill, South Carolina 29732 (803) 325-9400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dwight V. Neese President and Chief Executive Officer 2700 Celanese Road Rock Hill, South Carolina 29732 (803) 325-9400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Aaron M. Kaslow, Esq Scott A. Brown, Esq. Kilpatrick Townsend & Stockton LLP 607 14th Street, NW, Suite 900 Washington, DC20005 (202) 508-5800 Facsimile: (202) 204-5600 Offer to the public concluded on November 12, 1999. EXPLANATORY NOTE This Post-Effective Amendment relates to the following registration statement (the “Registration Statement”) filed with the Securities and Exchange Commission on September 1, 1999 by Provident Community Bancshares, Inc. (formerly known as Union Financial Bancshares, Inc.), a Delaware corporation (the “Registrant”): Registration Statement on Form S-4, File No. 333-86329, registering 582,384 shares of common stock, par value $0.01 per share (“Common Stock), for issuance in connection with the acquisition of South Carolina Community Bancshares, Inc. pursuant to the terms of the Joint Proxy Statement/Prospectus dated September 30, 1999 (the “Proxy Statement/Prospectus). This Post-Effective Amendment No. 1 is filed to deregister 56,201 shares of Common Stock heretofore registered and offered pursuant to the terms of the Proxy Statement/Prospectus.The remaining 526,183 shares registered pursuant to the Registration Statement have been issued in accordance with the Proxy Statement/Prospectus as described therein. The Registrant has determined that no further shares will be offered, sold, issued and/or exchanged pursuant to the Proxy Statement/Prospectus.The Registrant therefore requests deregistration of the unissued shares of Common Stock pursuant to the Registration Statement as soon as it practicable after the filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the State of South Carolina in the City of Rock Hill, on this2nd day of January, 2014. PROVIDENT COMMUNITY BANCSHARES, INC. January 2, 2014 By: /s/Dwight V. Neese Dwight V. Neese President and Chief Executive Officer
